--------------------------------------------------------------------------------

Exhibit 10.1
 
INDEMNIFICATION AND CONTRIBUTION AGREEMENT
 
This Indemnification and Contribution Agreement (this “Agreement”), dated as of
October 7, 2011, is made by and among York Special Opportunities Fund, L.P., a
Delaware limited partnership (“YSOF”), Flotation Investor, LLC, a Delaware
limited liability company (“FI”), Deep Down, Inc., a corporation existing under
the laws of Nevada (“DPDW” and, together with FI, the “Contributors”) and Cuming
Flotation Technologies, LLC, a Delaware limited liability company (“CFT”).  All
capitalized terms used herein but not otherwise defined herein shall have the
meaning given to such terms in the Purchase Agreement (as defined below).
 
WHEREAS, pursuant to that certain Purchase and Sale Agreement (the “Purchase
Agreement”), dated as of the date hereof, between CFT, Ameriforge Group Inc., a
Texas corporation (“AMFG”) and Flotation Tech LLC, a Delaware limited liability
company (“Flotec”), AMFG has acquired all of the issued and outstanding capital
stock of Cuming Corporation from CFT and certain assets and properties from
Flotec;
 
WHEREAS, (i) FI owns 80% of the interest in CFT and (ii) DPDW owns 20% of the
interest in CFT, (for each Contributor, its “Member Percentage”);
 
WHEREAS, pursuant to the Purchase Agreement, CFT has agreed to certain
indemnification obligations in favor of AMFG (the “Indemnification Obligations”)
which obligations shall first be satisfied from the Escrow Amount in the Escrow
Account;
 
WHEREAS, pursuant to the Limited Guaranty, dated as of the date hereof, by YSOF
in favor of AMFG (the “Guaranty Agreement”), YSOF has agreed to guaranty certain
Indemnification Obligations of CFT under the Purchase Agreement (the “Guaranty
Obligations”); and
 
WHEREAS, the Contributors desire to (i) provide certain rights of contribution
and indemnification between themselves with respect to indemnification payments
made by CFT in excess of the Escrow Amount and (ii) reimburse YSOF and share the
Guaranty Obligations, in each case in accordance and commensurate with their
Member Percentages.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Contributors hereby
agree as follows:
 
Section 1.  CFT Contribution Obligations.  In the event that CFT makes a payment
in respect of Indemnification Obligations in excess of the Escrow Amount and
either Contributor (the “Paying Contributor”) at any time pays to CFT amounts in
excess of its respective Member Percentage of such Indemnification Obligation,
then the Contributor that has not paid CFT for the Indemnification Obligation
(or has paid Indemnification Obligations less than its Member Percentage (the
“Owing Contributor”)) agrees to indemnify the Paying Contributor as provided for
herein.  The amount of any Owing Contributor’s obligation with respect to any
payment made by the Paying Contributor with respect to the Indemnification
Obligations shall be equal to the aggregate Indemnification Obligations paid by
the Paying Contributor in excess of its applicable Member Percentage of the
Indemnification Obligations.  Each Contributor’s obligations hereunder are
cumulative and shall apply to each and every payment in respect of
Indemnification Obligations.  Notwithstanding the foregoing, each Contributor’s
obligation herein shall be limited to the amount of proceeds it receives
pursuant to the transactions contemplated by the Purchase Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  YSOF Contribution Obligations.  Should any claim under the Guaranty
Agreement be properly or successfully asserted by AMFG against YSOF requiring
the payment by YSOF of a Guaranty Payment, each Contributor shall contribute to
YSOF its Member Percentage of such Guaranty Payment.  Payment of each
Contributor’s Member Percentage of a Guaranty Payment shall be due within ten
(10) days after notice by YSOF that a Guaranty Obligation is properly due, or
has been paid, to AMFG, which such notice shall demand contribution by such
Contributors pursuant to the terms hereof.  For purposes of this Agreement,
“Guaranty Payment” shall be the amount that YSOF pays to AMFG with respect to
Guaranty Obligations, including all reasonable costs and expenses (including
fees of counsel) incurred by YSOF in connection with meeting its Guaranty
Obligations under the Guaranty Agreement.
 
Section 3.  Collection.  If a Contributor shall fail or refuse to tender its
Member Percentage of an Indemnification Obligation or Guaranty Payment, as
applicable, within ten (10) days after notice from CFT (with respect to
paragraph 1) and YSOF (with respect to paragraph 2), in addition to the remedies
described in Section 4 below, then CFT or YSOF, as applicable, may institute
legal action to recover the Member Percentage of an Indemnification Obligation
or Guaranty Payment, as applicable, from such Contributor, and shall be entitled
to recover all costs and expenses (including reasonable legal fees) incurred in
collecting the Member Percentage of such Indemnification Obligation or Guaranty
Payment, as applicable.
 
Section 4.  Events of Default; Remedies.  If any Contributor fails to make any
required payment in accordance with this Agreement, such Contributor shall be in
default hereunder.  In such event:
 
(a)  The defaulted payment shall bear interest during the period of the default
at an annual rate equal to 10%.
 
(b)  CFT may withhold any and all sums which are distributable to such
defaulting Contributor.
 
(c)  YSOF, CFT and the Paying Contributor, as applicable, may pursue such other
remedies against the defaulting Contributor as may be available at law or in
equity to collect the defaulted payment and interest thereon.
 
Section 5.  Further Assurances.  From time to time, as and when requested by the
parties hereto, the Contributors shall collaborate and cooperate with each
other, in good faith, to carry out the purposes of this Agreement consistent
with the intent of this Agreement with regard to the sharing and allocation of
Indemnification Obligations and the Guaranty Obligations and shall execute and
deliver, or cause to be executed and delivered, such documents and instruments
and shall take, or cause to be taken, such further actions as may be reasonably
necessary to carry out the purposes of this Agreement.
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.  No Third Party Beneficiaries.  Nothing in this Agreement is intended
or shall be construed to confer upon or give to any person or entity, other than
the parties to this Agreement and their respective successors and assigns, any
rights or remedies under or by reason of this Agreement or the provisions
contained herein.
 
Section 7.  Entire Agreement.  This Agreement constitutes the entire agreement
and understanding among the parties and supersedes any and all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof.
 
Section 8.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
collectively shall constitute one agreement.
 
Section 9.  Captions.  The captions of the paragraphs herein are inserted for
convenience of reference only and shall not be used in construing the terms and
provisions hereof.
 
Section 10.     Amendments and Assignments.  This Agreement may be amended only
by a written agreement executed by all of the parties to this
Agreement.  Neither party may assign or delegate its rights or obligations under
this Agreement without the prior written consent of the other party and any such
attempted assignment is void.  This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns.
 
Section 11.     Governing Law.  This Agreement and all matters arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed entirely within such State.
 
Section 12.     Jurisdiction; Waiver of Jury Trial.  Any action, suit or
proceeding seeking to interpret or enforce any provision of, or based on,
arising out of, or in any way related to, any right, obligation or matter set
forth in this Agreement shall be brought in the courts located in New York
State, and each of the parties consents to the jurisdiction of such courts (and
the appropriate appellate courts) in any such action, suit or proceeding and
waives any objection to jurisdiction and venue laid therein.  Process in any
action or proceeding referred to in this preceding sentence may be served on any
party anywhere in the world.  Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed and delivered this Agreement as of the date first written above.
 
 

 
YORK SPECIAL OPPORTUNITIES FUND, L.P
          By: /s/ Luis Medeiros            Name: Luis Medeiros   Title: Partner,
Co-head Private Equity

 
 

 
FLOTATION INVESTOR, LLC
          By: /s/ Joshua Ratner            Name: Joshua Ratner   Title: Vice
President

 
 

 
DEEP DOWN, INC.
          By: /s/ Eugene L. Butler                                              
  Name: Eugene L. Butler   Title: Executive Chairman & CFO



 

 
CUMING FLOTATION TECHNOLOGIES, LLC
          By: /s/ Glen Gordon                Name: Glen Gordon   Title:
President

 
 
 
Signature Page to Indemnification and Contribution Agreement


--------------------------------------------------------------------------------